                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION


GARY LADALE CRISTON,                              §
                                                  §
                                                  §   CIVIL ACTION NO. 6:17-CV-00364-RC
              Plaintiff,                          §
                                                  §
v.                                                §
                                                  §
CORPORAL BRETT UPSHAW,                            §
                                                  §
                                                  §
              Defendant.


               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Gary Criston initiated this civil action on June 16, 2017. (Docket No. 1.) The

case was referred to United States Magistrate Judge John D. Love, who issued a Report and

Recommendation recommending that the case be dismissed without prejudice for failure to obey

a court order and failure to prosecute. (Docket No. 10.) Thereafter, Plaintiff received a copy of

the Magistrate Judge’s Report and Recommendation on February 4, 2019. (Docket No. 11.) The

Report and Recommendation informed Plaintiff of his rights to object to the Report and

Recommendation within 14 days, and further informed him that a failure to timely object shall

bar “de novo review by the district judge of those findings, conclusions and recommendations

and, except on grounds of plain error, from appellate review of unobjected-to factual findings

and legal conclusions accepted and adopted by the district court.” (Docket No. 10, at 2 (citing

Douglass v. United States Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996)).) Since the service of

the Report and Recommendation on February 4, 2019, Plaintiff has not filed objections and the

prescribed time period for doing so has passed.



                                                  1
       Having reviewed the findings and conclusions of the Magistrate Judge, the Court agrees

with the Magistrate Judge. Therefore, the Court hereby adopts the findings and conclusions of

the Magistrate Judge as the findings and conclusions of the Court. It is accordingly ORDERED

that the complaint is hereby DISMISSED WITHOUT PREJUDICE.
                  So ORDERED and SIGNED March 11, 2019.




                                                         ____________________________
                                                          Ron Clark, Senior District Judge




                                             2
